EXHIBIT 10.8

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 8, 2012
is by and among The Carlyle Group L.P., a Delaware limited partnership (the
“Company”), and those holders of equity securities of the Company or of
securities convertible or exchangeable into or exercisable for equity securities
of the Company whose signatures appear on the signature pages hereto (the
“Holders”). For the purposes of this Agreement, the term “Company” shall be
deemed to include and refer to any successor in interest to the Company (whether
by merger, conversion, recapitalization or otherwise), the equity securities of
which are owned by the Holders in substantially the same proportion as the
Holders owned equity interests in the Company.

RECITALS

A. The Company deems it desirable to enter into this Agreement to allow for
registration of the Units (as defined herein) held by the Holders.

AGREEMENT

In consideration of the recitals and the mutual premises, covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Definitions. In addition to capitalized terms defined elsewhere in this
Agreement, the following capitalized terms shall have the following meaning when
used in this Agreement.

“Commission” means the Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Agreement” means the Exchange Agreement dated on or about the date
hereof, among the Company, the California Public Employees’ Retirement System,
and the other parties thereto.

“Operating Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Company to be dated as of the date hereof substantially
concurrently with the consummation of the initial public offering of the
Company, as such agreement of limited partnership may be amended, supplemented
or restated from time to time.

“Person” means an individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or other entity, or a governmental entity or any department, agency
or political subdivision thereof.

“Public Offering” means any offering by the Company (or its successor) of its
equity securities to the public pursuant to an effective registration statement
under the Securities Act or any comparable statement under any comparable
federal statute then in effect; provided, however, that the following shall not
be considered a Public Offering: (i) any issuance of common equity as
consideration for a merger or acquisition under Rule 145 of the Securities Act,



--------------------------------------------------------------------------------

and (ii) any issuance of common equity or rights to acquire common equity to
existing securityholders or to employees of the Company or its subsidiaries on
Form S-4 or Form S-8 (or a successor form adopted by the Commission) or
otherwise.

“Registrable Securities” means (i) the outstanding Units and the Units issued or
issuable upon the conversion, exercise or exchange of any convertible
instrument, warrant, right or other security owned by any Holder, including any
permitted transferee under the terms of the Operating Agreement or the Exchange
Agreement, (ii) any other securities of the Company (or its successor) issuable
or issued upon conversion of the Units or issuable or issued upon conversion of
other securities of the Company (or its successor) into which the Units shall be
reclassified or changed (including by reason of a merger, consolidation,
reorganization, recapitalization or statutory conversion), owned by any Holder,
including any permitted transferee under the terms of the Operating Agreement,
and (iii) any other securities of the Company (or its successor) issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, or in
exchange for or in replacement of, any of the securities referred to in
subsection (i) or (ii) of this definition; provided, however, that Registrable
Securities shall not include any securities which have been registered pursuant
to the Securities Act or which have been sold to the public pursuant to Rule 144
of the Commission under the Securities Act. For purposes of this Agreement, a
Person will be deemed to be a holder of Registrable Securities whenever such
Person has the right to acquire such Registrable Securities, whether or not such
acquisition actually has been effected.

“Securities Act” means the Securities Act of 1933, as amended.

“Units” has the meaning assigned to the term “Common Units” in the Operating
Agreement.

2. Demand Registration

2.1 Registrations.

(a) Subject to the terms of this Agreement, at any time following the one
hundred eightieth (180th) day after the first Public Offering by the Company,
the Holders may request registration under the Securities Act of their
Registrable Securities on Form S-1 or S-3 or any similar registration; provided,
however, that the Registrable Securities requested by all Holders to be
registered pursuant to such request must have an expected aggregate offering
price of (i) at least $25.0 million in the case of a registration on Form S-1 or
any similar registration or (ii) more than $10.0 million in the case of a
registration on Form S-3 or any similar registration.

(b) Within ten (10) days after receipt of any request pursuant to this
Section 2.1, the Company will give written notice of such request to all other
holders of Registrable Securities and will include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion within thirty (30) days after delivery of the Company’s
notice. All registrations requested pursuant to this Section 2.1 are referred to
herein as “Demand Registrations.”



--------------------------------------------------------------------------------

2.2 Payment of Expenses for Demand Registrations. The Company will pay all
Registration Expenses (as defined in Section 6 below) for any and all Demand
Registrations hereunder.

2.3 Priority. If a Demand Registration is an underwritten Public Offering and
the managing underwriters advise the Company in writing that in their opinion
the inclusion of the number of Registrable Securities creates a substantial risk
that the public offering price will be reduced, the Company will include in such
registration the number of Registrable Securities requested to be included which
in the opinion of such underwriters can be sold without creating such a risk,
pro rata among the respective holders of Registrable Securities on the basis of
the number of Registrable Securities owned by such holders, with further
successive pro rata allocations among the holders of Registrable Securities if
any such holder of Registrable Securities has requested the registration of less
than all such Registrable Securities such holder is entitled to register.

2.4 Restrictions. The Company will not be obligated to effect any Demand
Registration within one hundred eighty (180) days after the effective date of a
previous Demand Registration or of the Company’s initial Public Offering. With
respect to any Demand Registration, if (a) the Company, by decision of its board
of directors or similar governing body, reasonably and in good faith determines
that such filing would be materially detrimental to the Company or require a
disclosure of a material fact that might reasonably be expected to have a
material adverse effect on the Company or any plan or proposal by the Company or
any of its subsidiaries to engage in any acquisition or disposition of assets or
equity securities (other than in the ordinary course of business) or any merger,
consolidation, tender offer, material financing or other significant transaction
and (b) the Company shall furnish the holders of Registrable Securities who have
requested a Demand Registration a certificate signed by an executive officer of
the Company to such effect, the Company may postpone for up to ninety (90) days
the filing or the effectiveness of a registration statement for a Demand
Registration; provided, that the Company may not postpone the filling or
effectiveness of a registration statement for a Demand Registration for more
than one hundred eighty (180) days during any twelve (12) month period.

2.5 Selection of Underwriters. The holders of a majority of the Registrable
Securities included in any Demand Registration shall have the right to select
the investment banker(s) and manager(s) to administer the offering, subject to
the Company’s approval which will not be unreasonably withheld or delayed.

3. Piggyback Registration

3.1 Right to Piggyback. Whenever the Company proposes to register any of its
equity securities under the Securities Act (other than pursuant to a Demand
Registration hereunder) and the registration form to be used may be used for the
registration of any Registrable Securities (a “Piggyback Registration”) (except
Forms S-4 or S-8), the Company will give written notice, at least thirty
(30) days prior to the proposed filing of a registration statement, to all
holders of the Registrable Securities of its intention to effect such a
registration and will use reasonable best efforts to include in such
registration all Registrable Securities (in accordance with the priorities set
forth in Sections 3.2 and 3.3 below) with respect to which the Company has
received written requests for inclusion, within twenty (20) days after the
delivery of the Company’s notice, specifying the number of equity securities
intended to be registered.



--------------------------------------------------------------------------------

3.2 Priority on Piggyback Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in the registration creates a substantial
risk that the public offering price will be reduced, the Company will include in
such registration first, the securities that the Company proposes to sell, and
second, the Registrable Securities requested to be included in such registration
and any securities entitled to other registration rights that are pari passu
with Registrable Securities (which rights were granted in compliance with this
Agreement), pro rata among the holders of such securities on the basis of the
number of shares which are owned by such holders.

3.3 Other Registrations. If the Company has previously filed a registration
statement with respect to Registrable Securities pursuant to Section 2 or
pursuant to this Section 3, and if such previous registration has not been
withdrawn or abandoned, the Company will not file or cause to be effected any
other registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-8 or Form S-4 or any successor forms thereto), whether on
its own behalf or at the request of any holder or holders of such securities,
until a period of at least one hundred eighty (180) days has elapsed from the
effective date of such previous registration.

3.4 Selection of Underwriters. The Company will have the right to select the
managing underwriters to administer the offering of any Piggyback Registration
(subject to the approval of a majority of the Registrable Securities requested
to be registered, which approval shall not be unreasonably withheld or delayed).

3.5 Limitations on Registrations. The Company shall not register any of its
securities for sale for its own account (other than securities issued to
employees of the Company under an employee benefit plan or securities issued to
effect a business combination pursuant to Rule 145 promulgated under the
Securities Act and other than a registration on Form S-3) except as a firm
commitment underwriting.

4. Holdback Agreements

4.1 Holders’ Agreements. Each Holder agrees, in connection with the initial
Public Offering of the Company’s securities and upon request of the underwriters
managing any underwritten offering of the Company’s securities in which the
Holder is a selling securityholder or was offered the opportunity to participate
as a selling securityholder and provided that the underwriter agrees not to
exercise its rights under Section 3.2 with respect to the Holder, not to sell,
make any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any Registrable Securities (other than those included in the
registration, if any, and subject to other customary exceptions) without the
prior written consent of such underwriters, as the case may be, during the one
hundred eighty (180) days following the effective date of a registration
statement of the Company filed under the Securities Act, and to enter into and
be bound by such form of agreement with respect to, and no more restrictive
than, the foregoing as the underwriter



--------------------------------------------------------------------------------

may request (it being understood that if any such agreement with the
underwriter(s) conflicts with the foregoing terms of this paragraph, the terms
of such agreement shall govern); provided that the officers, directors and
holders of 5% or more of the Company’s outstanding equity securities also agree
to such restrictions. Nothing herein shall prevent a Holder from transferring
Registrable Securities to a permitted transferee under the Company’s Operating
Agreement or Exchange Agreement provided that the transferees of such
Registrable Securities agree to be bound by the provisions of this Agreement to
the extent the transferor would be so bound.

4.2 Company’s Agreements. The Company agrees not to effect any public sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven (7) days prior
to, and during the one hundred eighty (180) days following, the effective date
of any underwritten Demand Registration or any underwritten Piggyback
Registration (except as part of any such underwritten registration or pursuant
to registrations on Form S-4 or Form S-8 or any successor form), unless the
underwriters managing the Public Offering otherwise agree.

5. Registration Procedures. Whenever the Holders have requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
will use its reasonable best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company will as expeditiously as possible:

(a) prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective (provided that before filing a
registration statement or prospectus, or any amendments or supplements thereto,
the Company will furnish copies of all such documents proposed to be filed to
the counsel or counsels for the sellers of the Registrable Securities covered by
such registration statement);

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus(es) used in connection therewith as
may be necessary to keep such registration statement effective for a period of
one hundred eighty (180) days or until the holder or holders have finished the
distribution described in such registration statement, and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

(c) furnish to each seller of Registrable Securities such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus(es) included in such registration statement (including each
preliminary prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

(d) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the



--------------------------------------------------------------------------------

Registrable Securities owned by such seller (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph,
(ii) consent to general service of process in any such jurisdiction, or
(iii) subject it to taxation in any such jurisdiction);

(e) notify each seller of such Registrable Securities, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, the Company will prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain any untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

(f) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or if
no such securities are then listed, such securities exchange as the holders of a
majority of the Registrable Securities included in such registration may
request;

(g) provide a transfer agent, a registrar and a CUSIP number for all such
Registrable Securities not later than the effective date of such registration
statement;

(h) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other customary actions as the holders of a
majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, but not limited to, effecting a split or a
combination of equity interests);

(i) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such registration statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its best efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such stop order should be issued;

(j) at the request of any seller of such Registrable Securities in connection
with an underwritten offering, furnish on the date or dates provided for in the
underwriting agreement: (i) an opinion of counsel, addressed to the underwriters
and the sellers of Registrable Securities, covering such matters as such
counsel, underwriters and sellers may reasonably agree upon, including such
matters as are customarily furnished in connection with an underwritten
offering, and (ii) a letter or letters from the independent certified public
accountants of the Company addressed to the underwriters and the sellers of
Registrable Securities, covering such matters as such accountants, underwriters
and sellers may reasonably agree upon, in which letter(s) such accountants shall
state, without limiting the generality of the foregoing, that they are
independent certified public accountants within the meaning of the Securities
Act and that in their opinion the financial statements and other financial data
of the Company included in the registration statement, the prospectus(es), or
any amendment or supplement thereto, comply in all material respects with the
applicable accounting requirements of the Securities Act; and



--------------------------------------------------------------------------------

(k) make senior executives of the Company reasonably available to assist the
underwriters with respect to, and accompany the underwriters on the so-called
“road show”, in connection with the marketing efforts for, and the distribution
and sale of Registrable Shares pursuant to a registration statement.

6. Registration Expenses

6.1 Company’s Expenses. All expenses incident to the Company’s performance of or
compliance with this Agreement, including, but not limited to, all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and all independent certified public
accountants, underwriters (excluding discounts and commissions) and other
Persons retained by the Company (all such expenses being herein called
“Registration Expenses”), will be borne by the Company, provided that the
Company shall not be required to pay sales commissions, discounts or transfer
taxes. In addition, the Company will pay its internal expenses (including, but
not limited to, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance obtained by the Company
and the expenses and fees for listing the securities to be registered on each
securities exchange.

6.2 Holder’s Expenses. In connection with any registration statement in which
Registrable Securities are included, the Company will reimburse the holders of
Registrable Securities covered by such registration for the reasonable cost and
expenses incurred by such holders in connection with such registration,
including, but not limited to, reasonable fees and disbursements of one counsel
chosen by the holders of a majority of such Registrable Securities.

7. Indemnification

7.1 By the Company. The Company agrees to indemnify, to the extent permitted by
law, each holder of Registrable Securities, its officers, employees and
directors and each Person who controls such holder (within the meaning of the
Securities Act) against all losses, claims, damages, liabilities and expenses
(including, but not limited to, attorneys’ fees and expenses) caused by any
untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or preliminary prospectus, or any amendment
thereof or supplement thereto, or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by such holder expressly for use
therein or by such holder’s failure to deliver a copy of the prospectus or any
amendments or supplements thereto after the Company has furnished such holder
with a sufficient number of copies of the same. In connection with an
underwritten offering, the Company will indemnify such underwriters, their
officers and directors and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the holders of Registrable Securities. The
payments required by this Section 7.1 will be made periodically during the
course of the investigation or defense, as and when bills are received or
expenses incurred.



--------------------------------------------------------------------------------

7.2 By Each Holder. In connection with any registration statement in which a
Holder is participating, each such Holder will furnish to the Company in writing
such information as the Company reasonably requests for use in connection with
any such registration statement or prospectus and, to the extent permitted by
law, will indemnify the Company, its directors, employees and officers and each
Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus, or any amendment
thereof or supplement thereto, or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in or omitted from any information so furnished in writing by such
holder for the acknowledged purpose of inclusion in such registration statement,
prospectus or preliminary prospectus; provided that the obligation to indemnify
will be several, not joint and several, among such Holders and the liability of
each such Holder will be in proportion to and limited in all events to the net
amount received by such Holder from the sale of Registrable Securities pursuant
to such registration statement.

7.3 Procedure. Each party entitled to indemnification under this Section 7 (the
“Indemnified Party”) shall give written notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has received written notice of any claim as to which indemnity may be sought,
and shall permit the Indemnifying Party to assume the defense of any such claim
or any litigation resulting therefrom, provided such counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not be
unreasonably withheld or delayed). The Indemnified Party may participate in such
defense at such Indemnified Party’s expense; provided, however, that the
Indemnifying Party shall bear the expense of such defense of the Indemnified
Party if (i) the Indemnifying Party has agreed in writing to pay such expenses,
(ii) the Indemnifying Party shall have failed to assume the defense of such
claim or employ counsel reasonably satisfactory to the Indemnified Party, or
(iii) in the reasonable judgment of the Indemnified Party, based upon the
written advice of such Indemnified Party’s counsel, representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interest; provided, however, that in no event shall the
Indemnifying Party be liable for the fees and expenses of more than one counsel
for all Indemnified Parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
event, allegations or circumstances. The Indemnified Party shall not make any
settlement without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed. The failure of any
Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of its obligations under this Section 7 only to the extent
that such failure to give notice shall materially adversely prejudice the
Indemnifying Party in the defense of any such claim or any such litigation. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the prior written consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation in form and substance reasonably satisfactory to such Indemnified
Party.



--------------------------------------------------------------------------------

7.4 Survival. The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the Indemnified Party or any officer, director or controlling Person of such
Indemnified Party and will survive the transfer of securities.

8. Contribution. If the indemnification provided for in Section 7 from the
Indemnifying Party is unavailable to or unenforceable by the Indemnified Party
in respect to any costs, fines, penalties, losses, claims, damages, liabilities
or expenses referred to herein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such costs, fines, penalties,
losses, claims, damages, liabilities or expenses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the costs, fines, penalties, losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 7, any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

9. Compliance with Rule 144 and Rule 144A. In the event that the Company
(a) registers a class of securities under Section 12 of the Exchange Act,
(b) issues an offering circular meeting the requirements of Regulation A under
the Securities Act or (c) commences to file reports under Section 13 or 15(d) of
the Exchange Act, then at the request of any holder of Registrable Securities
who proposes to sell securities in compliance with Rule 144 of the Commission,
the Company will (i) forthwith furnish to such holder a written statement of
compliance with the filing requirements of the Commission as set forth in Rule
144, as such rule may be amended from time to time and (ii) make available to
the public and such holders such information as will enable the holders of
Registrable Securities to make sales pursuant to Rule 144. If the California
Public Employees’ Retirement System is eligible to sell Registrable Securities
pursuant to Rule 144, the Company will promptly take such actions as the
California Public Employees’ Retirement System may reasonably request to permit
the California Public Employees’ Retirement System to effect such sales,
including by providing instructions to its transfer agent to deliver to or for
the account of the California Public Employees’ Retirement System of Registrable
Securities that are unlegended. It is understood that opinions of counsel will
not be required in connection with such sales pursuant to Rule 144. References
herein to the California Public Employees’ Retirement System shall be understood
to include any of its successors and permitted assigns hereunder, and references
to Rule 144 shall be understood to include any successor to such rule. Unless
the Company is subject to Section 13 or 15(d) of the Exchange Act, the Company
will provide to the holder of Registrable Securities and to any prospective
purchaser of Registrable Securities under Rule 144A of the Commission, the
information described in Rule 144A(d)(4) of the Commission.



--------------------------------------------------------------------------------

10. Participation in Underwritten Registrations. No Person may participate in
any registration hereunder which is underwritten unless such Person (a) agrees
to sell its securities on the basis provided in any underwriting arrangements
approved by such Person or Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, custody agreements, indemnities, underwriting agreements and other
documents reasonably required under the terms of such underwriting arrangements.
The foregoing notwithstanding, with respect to any of the documents and/or
agreements referred to in this Section 10, (i) no holder of Registrable
Securities shall be required to make any representations and warranties with
respect to or on behalf of the Company or any other equity holder of the Company
and (ii) the liability of any holder of Registrable Securities shall be limited
as provided in Section 7.2.

11. Miscellaneous

11.1 No Inconsistent Agreements. The Company has not entered, and will not
hereafter enter, into any agreement with respect to its securities which is
inconsistent with the rights granted to the holders of Registrable Securities in
this Agreement. To the extent that the Company, on or after the date hereof,
grants any superior or more favorable rights or terms to any Person with respect
to the rights granted hereunder and terms provided herein than those provided to
the holders of Registrable Securities as set forth herein, any such superior or
more favorable rights or terms shall also be deemed to have been granted
simultaneously to the holders of Registrable Securities.

11.2 Adjustments Affecting Registrable Securities. The Company will not take any
action, or permit any change to occur, with respect to its Certificate of
Limited Partnership, Operating Agreement or other governing documents which
would reasonably be expected to adversely affect the ability of the holders of
Registrable Securities to include such Registrable Securities in a registration
undertaken pursuant to this Agreement or which would reasonably be expected to
adversely affect the marketability of such Registrable Securities in any such
registration.

11.3 Other Registration Rights. The Company will not hereafter grant to any
Person or Persons the right to request the Company to register any equity
securities of the Company, or any securities convertible or exchangeable into or
exercisable for such securities, or to participate in any registration, which
right conflicts or interferes with any of the rights granted hereunder or to the
extent such participation rights provide for the inclusion of securities on a
parity with or prior to the inclusion of Registrable Securities. The Company
will not include in any Demand Registration any securities which are not
Registrable Securities (for the purposes of Section 2) unless and until all
Registrable Securities requested to be registered have first been so included.
The Company maintains the right to add, from time to time as the general partner
(or if no general partner exists, the governing body of the Company) acting in
its sole discretion deems appropriate, other holders of the Company’s equity
securities or of securities convertible or exchangeable into or exercisable for
the Company’s equity securities to this Agreement as Holders. Upon the execution
of this Agreement by such holder and the Company, such holder shall become a
Holder hereunder and the equity securities of the Company held by such holder
will be Registrable Securities hereunder.



--------------------------------------------------------------------------------

11.4 Amendments and Waivers. Except as otherwise expressly provided herein, the
provisions of this Agreement may be amended or waived at any time only by the
written agreement of the Company (or its successor), the California Public
Employees’ Retirement System (and any successor or permitted assign) for so long
as it is a holder of Registrable Securities and the holders of a majority of the
Registrable Securities; provided, however, that the provisions of this Agreement
may not be amended or waived without the consent of the holders of all the
Registrable Securities adversely affected by such amendment or waiver if such
amendment or waiver adversely affects a portion of the Registrable Securities
but does not so adversely affect all of the Registrable Securities. Any waiver,
permit, consent or approval of any kind or character on the part of any such
holders of any provision or condition of this Agreement must be made in writing
and shall be effective only to the extent specifically set forth in writing. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder of Registrable Securities and the Company.

11.5 Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the parties hereto, whether so expressed or not. In
addition, and whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of the holders of
Registrable Securities are also for the benefit of, and enforceable by, any
subsequent holders of such Registrable Securities.

11.6 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience of reference only and do not constitute a part of and
shall not be utilized in interpreting this Agreement.

11.7 Interpretation. For the avoidance of doubt, references herein to
registration statements relating to mergers or acquisitions and/or registration
statements on Form S-4 shall be deemed to include any registration statement (on
Form S-3 or otherwise) covering exclusively the delivery of Units by the Company
or its subsidiaries, from time to time, to holders of other equity securities of
the Company, its subsidiaries or its affiliates in exchange for such other
equity securities.

12. Notices. Any notices required or permitted to be sent hereunder shall be
delivered personally or mailed, certified mail, return receipt requested, or
delivered by overnight courier service to the following addresses, or such other
address as any party hereto designates by written notice to the Company, and
shall be deemed to have been given upon delivery, if delivered personally, three
(3) days after mailing, if mailed, or one (1) business day after delivery to the
courier, if delivered by overnight courier service to the Company at 1001
Pennsylvania Avenue, N.W., Suite 220 South, Washington, D.C. 20004, Attention:
General Counsel.

12.1 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW).



--------------------------------------------------------------------------------

12.2 CONSENT TO JURISDICTION. THE COMPANY AND EACH PURCHASER HEREBY IRREVOCABLY
AGREE THAT ANY SUIT, ACTION, PROCEEDING OR CLAIM AGAINST IT ARISING OUT OF OR IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OF THE RELATED AGREEMENTS, OR ANY
JUDGMENT ENTERED BY ANY COURT IN RESPECT THEREOF, MAY BE BROUGHT OR ENFORCED IN
THE STATE OR FEDERAL COURTS LOCATED IN WILMINGTON, DELAWARE AND THE COMPANY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY PROCEEDING BROUGHT IN
WILMINGTON, DELAWARE AND FURTHER IRREVOCABLY WAIVES ANY CLAIMS THAT ANY SUCH
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

12.3 WAIVER OF JURY TRIAL. EACH PURCHASER AND THE COMPANY HEREBY EXPRESSLY WAIVE
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHT, POWER, OR REMEDY UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE RELATED AGREEMENTS OR UNDER OR IN CONNECTION WITH ANY AMENDMENT, INSTRUMENT,
DOCUMENT, OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY RELATED AGREEMENT, AND AGREE THAT ANY SUCH
ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE TERMS AND
PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THIS AGREEMENT.

12.4 Reproduction of Documents. This Agreement and all documents relating
hereto, including, but not limited to, (i) consents, waivers, amendments and
modifications which may hereafter be executed, and (ii) certificates and other
information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, optical disk, micro-card, miniature
photographic or other similar process. The parties agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

12.5 Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party shall be entitled to immediate injunctive relief or
specific performance without bond or the necessity of showing actual monetary
damages in order to enforce or prevent any violations of the provisions of this
Agreement.



--------------------------------------------------------------------------------

12.6 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

12.7 Entire Agreement. This Agreement, together with the Purchase Agreement and
all other agreements entered into by the parties hereto pursuant to the Purchase
Agreement, constitutes the complete and final agreement of the parties
concerning the matters referred to herein, and supersedes all prior agreements
and understandings.

12.8 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the following parties has executed and delivered
this Registration Rights Agreement as of the date first set forth above.

 

THE CARLYLE GROUP L.P. By: Carlyle Group Management L.L.C., its general partner
By:  

/s/ Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title: Founding Member

[Signature Page for Registration Rights Agreement –CalPERS]



--------------------------------------------------------------------------------

CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM, an agency of the State of
California By:  

/s/ Réal Desrochers

Name: Réal Desrochers Title: Senior Investment Officer By:  

/s/ Scott Jacobsen

Name: Scott Jacobsen Title: Portfolio Manager

[Signature Page for Registration Rights Agreement –CalPERS]